UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Dated November 1, 2005 Pursuant to Section 30 of the Investment Company Act of 1940 Investment Company Act file number: 811-21622 Thrivent Financial Securities Lending Trust (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John C. Bjork, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrant's telephone number, including area code: (612) 340-7005 Date of fiscal year end: October 31 Date of reporting period: July 29, 2005 Item 1. Schedule of Investments Thrivent Financial Securities Lending Trust Schedule of Investments As of July 29, 2005 (unaudited) Thrivent Financial Securities Lending Trust Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Commercial Paper (70.7%) Interest Rate (b) Maturity Date Value Asset-Backed Commercial Paper (1.8%) $18,000,000 GOVCO, Inc. 3.140% 8/1/2005 $18,000,000 GOVCO, Inc. 3.250 8/4/2005 GOVCO, Inc. 3.310 8/10/2005 GOVCO, Inc. 3.190 8/19/2005 Total Asset-Backed Commercial Paper Banking  Domestic (9.8%) Acts Retirement  Life Communities, Inc. 3.360 9/16/2005 Barclays US Funding, LLC 3.270 8/8/2005 Barclays US Funding, LLC 3.290 8/11/2005 Barclays US Funding, LLC 3.400 8/15/2005 Barclays US Funding, LLC 3.300 8/31/2005 Blue Spice, LLC 3.320 8/1/2005 Credit Suisse First Boston NY 3.300 8/9/2005 Depfa Bank NY 3.280 8/8/2005 Depfa Bank NY 3.640 10/27/2005 Depfa Bank NY 3.235 8/23/2005 Dexia Delaware, LLC 3.280 8/8/2005 Dexia Delaware, LLC 3.370 8/9/2005 Dexia Delaware, LLC 3.450 9/13/2005 Louis Dreyfus Corporation 3.280 8/8/2005 Louis Dreyfus Corporation 3.300 8/11/2005 Rabobank USA Finance Corporation 3.350 8/8/2005 Rabobank USA Finance Corporation 3.380 8/9/2005 Society of New York Hospital Fund 3.545 10/5/2005 Svenska Handelsbanken NY 3.300 8/3/2005 U.S. Bancorp 3.250 8/29/2005 UBS Finance Corporation 3.280 9/23/2005 Total Banking  Domestic Banking  Foreign (1.7%) Depfa Bank plc 3.150 8/8/2005 Depfa Bank plc 3.160 8/9/2005 Depfa Bank plc 3.410 8/19/2005 HBOS Treasury Services plc 3.290 8/9/2005 HBOS Treasury Services plc 3.430 9/7/2005 HBOS Treasury Services plc 3.500 9/8/2005 HBOS Treasury Services plc 3.550 10/5/2005 Royal Bank of Scotland plc 3.400 8/15/2005 Total Banking  Foreign Brokerage (0.1%) Morgan Stanley 3.300 8/4/2005 Total Brokerage The accompanying notes to the Schedule of Investments are an integral part of this schedule. 1 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Commercial Paper (70.7%) Interest Rate (b) Maturity Date Value Consumer Cyclical (2.3%) $21,067,000 Golden Funding 3.280% 8/2/2005 $21,065,081 Golden Funding 3.280 8/5/2005 Golden Funding 3.290 8/8/2005 Johnson Controls, Inc. 3.280 8/1/2005 Toyota Financial Services de Puerto Rico, Inc. 3.270 8/8/2005 Toyota Financial Services de Puerto Rico, Inc. 3.270 8/9/2005 Total Consumer Cyclical Consumer Non-Cyclical (0.7%) Baystate Health Systems, Inc. 3.245 8/16/2005 Cargill, Inc. 3.340 11/25/2005 Total Consumer Non-Cyclical Education (1.4%) Duke University 3.430 9/8/2005 Yale University 3.430 9/8/2005 Total Education Energy (2.0%) BP Capital Markets plc 3.280 8/1/2005 Total Capital SA 3.300 8/1/2005 Total Energy Finance (45.4%) Amsterdam Funding Corporation 3.300 8/1/2005 Amsterdam Funding Corporation 3.400 8/16/2005 Amsterdam Funding Corporation 3.460 8/29/2005 Amsterdam Funding Corporation 3.490 9/7/2005 Amsterdam Funding Corporation 3.510 9/23/2005 Aspen Funding Corporation 3.300 8/5/2005 Barton Capital Corporation 3.300 8/1/2005 Barton Capital Corporation 3.280 8/9/2005 Bryant Park Funding, LLC 3.250 8/4/2005 Bryant Park Funding, LLC 3.280 8/8/2005 Bryant Park Funding, LLC 3.320 8/11/2005 Bryant Park Funding, LLC 3.400 8/16/2005 Chariot Funding, LLC 3.280 8/3/2005 Chariot Funding, LLC 3.350 8/12/2005 Chariot Funding, LLC 3.380 8/19/2005 Chariot Funding, LLC 3.460 8/26/2005 Ciesco, LLC 3.440 8/26/2005 Ciesco, LLC 3.490 9/20/2005 Corporate Asset Finance Company, LLC 3.300 8/1/2005 Corporate Asset Finance Company, LLC 3.330 8/15/2005 Corporate Asset Finance Company, LLC 3.220 8/24/2005 Corporate Asset Finance Company, LLC 3.590 10/18/2005 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 2 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Commercial Paper (70.7%) Interest Rate (b) Maturity Date Value Finance  continued $25,000,000 Corporate Receivables Corporation Funding, LLC 3.280% 8/3/2005 $24,995,445 Corporate Receivables Corporation Funding, LLC 3.280 8/4/2005 Corporate Receivables Corporation Funding, LLC 3.230 8/10/2005 Corporate Receivables Corporation Funding, LLC 3.430 8/23/2005 Corporate Receivables Corporation Funding, LLC 3.480 9/12/2005 Edison Asset Securitization, LLC 3.100 8/12/2005 Falcon Asset Securitization Corporation 3.300 8/2/2005 Falcon Asset Securitization Corporation 3.300 8/9/2005 Falcon Asset Securitization Corporation 3.450 8/26/2005 Fountain Square Commercial Funding Corporation 3.280 8/1/2005 Galaxy Funding, Inc. 3.190 8/5/2005 Galaxy Funding, Inc. 3.200 8/8/2005 Galaxy Funding, Inc. 3.290 8/9/2005 Galaxy Funding, Inc. 3.180 8/15/2005 Galaxy Funding, Inc. 3.250 8/29/2005 Galaxy Funding, Inc. 3.510 9/26/2005 Galaxy Funding, Inc. 3.600 10/27/2005 General Electric Capital Corporation 3.250 8/5/2005 General Electric Capital Corporation 3.180 8/16/2005 General Electric Capital Corporation 3.350 11/30/2005 GlaxoSmithKline Finance plc 3.420 9/15/2005 Grampian Funding, LLC 3.400 8/18/2005 Grampian Funding, LLC 3.430 8/23/2005 Grampian Funding, LLC 3.170 9/13/2005 Jupiter Securitization Corporation 3.300 8/1/2005 Jupiter Securitization Corporation 3.280 8/5/2005 Jupiter Securitization Corporation 3.330 8/11/2005 Jupiter Securitization Corporation 3.400 8/15/2005 Jupiter Securitization Corporation 3.400 8/16/2005 Jupiter Securitization Corporation 3.400 8/18/2005 Jupiter Securitization Corporation 3.440 8/29/2005 Jupiter Securitization Corporation 3.610 10/31/2005 Kitty Hawk Funding Corporation 3.300 8/4/2005 Kitty Hawk Funding Corporation 3.350 8/10/2005 Kitty Hawk Funding Corporation 3.370 8/15/2005 Nieuw Amsterdam Receivables 3.290 8/8/2005 Nieuw Amsterdam Receivables 3.320 8/15/2005 Nieuw Amsterdam Receivables 3.370 8/22/2005 Nieuw Amsterdam Receivables 3.445 8/29/2005 Nieuw Amsterdam Receivables 3.440 9/1/2005 Old Line Funding Corporation 3.250 8/1/2005 Old Line Funding Corporation 3.370 8/16/2005 Park Avenue Receivables Corporation 3.280 8/2/2005 Park Avenue Receivables Corporation 3.290 8/10/2005 Park Avenue Receivables Corporation 3.480 8/30/2005 Preferred Receivables Funding Corporation 3.300 8/8/2005 Preferred Receivables Funding Corporation 3.300 8/11/2005 The accompanying notes to the Schedule of Investments are an integral part of this schedule. 3 Thrivent Financial Securities Lending Trust Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Commercial Paper (70.7%) Interest Rate (b) Maturity Date Value Finance  continued $9,100,000 Private Export Funding Corporation 3.370% 11/22/2005 $9,003,740 Ranger Funding Company, LLC 3.310 8/1/2005 Ranger Funding Company, LLC 3.450 8/16/2005 Ranger Funding Company, LLC 3.450 8/23/2005 Ranger Funding Company, LLC 3.450 8/29/2005 Sheffield Receivables Corporation 3.280 8/5/2005 Sheffield Receivables Corporation 3.290 8/10/2005 Sheffield Receivables Corporation 3.330 8/11/2005 Sheffield Receivables Corporation 3.370 8/12/2005 Sheffield Receivables Corporation 3.360 8/15/2005 Societe Generale North America, Inc. 3.460 9/1/2005 Solitaire Funding, LLC 3.290 8/3/2005 Solitaire Funding, LLC 3.290 8/5/2005 Solitaire Funding, LLC 3.290 8/9/2005 Solitaire Funding, LLC 3.280 8/10/2005 Thunder Bay Funding, Inc. 3.300 8/1/2005 Thunder Bay Funding, Inc. 3.340 8/15/2005 Thunder Bay Funding, Inc. 3.455 9/7/2005 Triple A-1 Funding Corporation 3.280 8/4/2005 Triple A-1 Funding Corporation 3.280 8/9/2005 Triple A-1 Funding Corporation 3.330 8/11/2005 Tulip Funding Corporation 3.280 8/8/2005 Windmill Funding Company 3.290 8/1/2005 Windmill Funding Company 3.300 8/3/2005 Windmill Funding Company 3.430 8/24/2005 Windmill Funding Company 3.440 8/29/2005 Total Finance Foreign (1.0%) Caisse DAmortissement de la Dette Sociale 3.450 8/29/2005 Total Foreign Insurance (4.5%) Curzon Funding, LLC 3.280 8/8/2005 Curzon Funding, LLC 3.290 8/9/2005 Nyala Funding, LLC 3.550 10/17/2005 Torchmark Corporation 3.300 8/2/2005 Torchmark Corporation 3.300 8/9/2005 Torchmark Corporation 3.380 8/16/2005 Torchmark Corporation 3.400 8/17/2005 Torchmark Corporation 3.430 8/18/2005 Torchmark Corporation 3.430 8/19/2005 Torchmark Corporation 3.445 8/22/2005 Torchmark Corporation 3.460 8/26/2005 Total Insurance Total Commercial Paper The accompanying notes to the Schedule of Investments are an integral part of this schedule. 4 Financial Securities Lending Trust Schedule of Investments as of July 29, 2005 (unaudited) (a) Principal Amount Other (6.1%) Interest Rate (b) MaturityDate Value Euro Time Deposits (4.3%) $80,000,000 BNP Paribas Paris 3.313% 8/1/2005 $80,000,000 100,000,000 Societe Generale 3.313 8/1/2005 100,000,000 Total Euro Time Deposits Mutual Funds (1.8%) 62,880,000 Barclays Prime Money Market Fund 3.300 N/A 62,880,000 12,590,000 Federated Prime Value Obligations Fund 3.250 N/A 12,590,000 933,663 Reserve Primary Fund 3.230 N/A 933,663 Total Mutual Funds Total Other Principal Amount U.S. Government (1.8%) Interest Rate (b) MaturityDate Value $9,000,000 Federal Home Loan Bank 1.500% 8/26/2005 $8,994,625 10,000,000 Federal Home Loan Bank 2.250 10/18/2005 9,996,047 13,000,000 Federal Home Loan Bank 2.500 11/2/2005 13,000,000 23,000,000 Federal Home Loan Mortgage Corporation Zero Coupon 8/5/2005 22,994,545 10,000,000 Federal National Mortgage Association Zero Coupon 9/16/2005 9,969,779 6,350,000 Federal National Mortgage Association Zero Coupon 10/26/2005 6,300,320 5,800,000 Federal National Mortgage Association 4.050 8/14/2006 5,800,000 Total U.S. Government Principal Amount Variable Rate Notes (21.4%) (c) Interest Rate (b) MaturityDate Value Banking  Domestic (10.2%) $30,000,000 Bank of America Corporation 3.310% 9/7/2005 $30,000,000 25,000,000 Bank of New York Company, Inc. 3.330 8/10/2005 24,999,968 10,000,000 Bank One NA Illinois 3.488 8/15/2005 10,001,044 25,000,000 Bank One NA Illinois 3.550 9/19/2005 25,005,231 25,000,000 Citigroup, Inc. 3.370 9/1/2005 25,001,459 20,000,000 Credit Suisse First Boston NY 3.304 8/25/2005 20,000,226 50,000,000 Fifth Third Bancorp 3.420 8/23/2005 50,000,000 25,000,000 Rabobank Nederland 3.319 8/16/2005 24,994,455 23,365,000 Royal Bank of Canada NY 3.375 8/25/2005 23,363,493 12,500,000 Royal Bank of Scotland NY 3.308 8/15/2005 12,496,829 30,000,000 Royal Bank of Scotland NY 3.332 8/30/2005 29,997,950 25,000,000 Societe Generale NY 3.273 9/2/2005 24,995,888 25,000,000 Svenska Handelsbanken NY 3.329 8/17/2005 24,996,962 45,000,000 US Bank NA 3.350 9/6/2005 45,006,760 25,000,000 Wells Fargo & Company 3.450 9/6/2005 25,022,571 34,000,000 Wells Fargo & Company 3.480 9/12/2005 34,038,210 Total Banking  Domestic The accompanying notes to the Schedule of Investments are an integral part of this schedule. 5 Financial Securities Lending Trust Schedule of Investments as of July 291, 2005 (unaudited) (a) Principal Amount Variable Rate Notes (21.4%) (c) Interest Rate (b) MaturityDate Value Banking  Foreign (1.1%) $25,000,000 HBOS Treasury Services plc 3.591% 10/12/2005 $25,007,947 20,000,000 Royal Bank of Scotland plc 3.402 8/22/2005 Total Banking  Foreign Brokerage (3.2%) 25,000,000 Goldman Sachs Group, Inc. 3.430 8/25/2005 25,000,000 Lehman Brothers Holdings, Inc. 3.130 8/1/2005 63,000,000 Merrill Lynch & Company, Inc. 3.520 8/1/2005 20,000,000 Merrill Lynch & Company, Inc. 3.889 10/18/2005 Total Brokerage Consumer Cyclical (1.4%) 20,000,000 American Honda Finance Corporation 3.305 8/8/2005 20,000,000 American Honda Finance Corporation 3.344 8/22/2005 20,000,000 American Honda Finance Corporation 3.430 9/8/2005 Total Consumer Cyclical Insurance (0.4%) 17,000,000 Allstate Financial Global Funding 3.550 9/20/2005 Total Insurance U.S. Government (4.8%) 13,700,000 Federal Home Loan Bank 3.309 8/16/2005 30,000,000 Federal National Mortgage Association 3.290 8/1/2005 6,500,000 Federal National Mortgage Association 3.268 8/15/2005 50,000,000 Federal National Mortgage Association 3.309 8/17/2005 75,000,000 Federal National Mortgage Association 3.373 8/29/2005 25,000,000 Federal National Mortgage Association 3.505 10/21/2005 Total U.S. Government U.S. Municipal (0.3%) 11,175,000 BRCH Corporation, Florida Hospital Revenue Refunding Bonds (Series A) 3.320 8/3/2005 Total U.S. Municipal Total Variable Rate Notes Total Investments (at amortized cost) $4,190,408,265 (a) The categories of investments are shown as a percentage of total investments. (b) The interest rate shown reflects the yield. (c) Denotes variable rate obligations for which the current yield and next scheduled reset date are shown. The accompanying notes to the Schedule of Investments are an integral part of this schedule. 6 T HRIVENT F INANCIAL S ECURITIES L ENDING T RUST N
